Citation Nr: 0006789	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-37 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including major depression.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from February 1974 to 
February 1978 and from May 1981 to March 1990.

The instant appeal arose from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied claims for service 
connection for recurrent major depression and a left knee 
disability.  This case was remanded by the Board of Veterans' 
Appeals (Board) in October 1997 for further development.


FINDINGS OF FACT

1.  Competent evidence of a nexus between an acquired 
psychiatric disorder, including depression, and service is 
not of record.

2.  Competent evidence of a nexus between a claimed left knee 
disorder and service is not of record.


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder, including major depression, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a left knee disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in substance, that he has had 
depression and a left knee disorder since service; therefore, 
he believes service connection for these disorders is 
warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  "With chronic disease shown as such in service . . 
. , subsequent manifestations of the same chronic disease . . 
. are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b) (1999).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  Id.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  The claimant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual" that a claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a claimant must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  See Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Grottveit, 5 Vet. App. at 93.

The United States Court of Appeals for Veterans Claims (the 
Court) has stated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  The evidence of chronic disease must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  Id.  

The veteran has not claimed that depression or a left knee 
disorder arose under a combat situation.  Thus, entitlement 
to application of 38 U.S.C.A. § 1154(b) (West 1991) is not 
warranted.

The Board has reviewed all the evidence of record.  The 
service medical records from the veteran's first period of 
service reveal that his January 1974 entrance examination 
noted that clinical psychiatric examination was normal.  
There is no significant complaint, treatment, or diagnosis 
referable to a psychiatric disorder in the clinical records 
over this period.  His November 1977 discharge examination 
again noted that clinical psychiatric examination was normal.

There is no evidence of record pertinent to the veteran's 
psychiatric status between his two periods of active duty.  
The service medical records from the veteran's second period 
of service reveal that his May 1981 entrance examination 
noted that clinical psychiatric examination was normal.  A 
January 1989 record noted that he was having marriage 
problems and was on command-directed antabuse program.  A May 
1989 record noted that he had marital problems and presented 
with depression, increased insomnia and crying, and decreased 
appetite.  He was positive for suicidal ideation; however, 
mental status examination was within normal limits.  He was 
assessed with situational depression with suicidal ideation.  
He was placed on Restoril.  His March 1990 separation 
examination noted that clinical psychiatric examination was 
normal. 

The veteran had asserted that during his second period of 
service he was treated for depression at Keesler Air Force 
Base (AFB) by a Captain Terry Walker, M.D.  He stated that at 
that time he was prescribed Prozac and that he had copies of 
the prescriptions.  Pursuant to the Board's remand the 
veteran was requested to provide the prescriptions, but he 
responded that he no longer had the prescription bottles.  
Records were also requested from the hospital at Keesler AFB, 
but that facility responded that they had no treatment record 
for the veteran.  

Post-service evidence includes a June 1990 VA examination 
that did not address any psychiatric problems.  The veteran 
did not complain of psychiatric problems at that time.  A 
March 1994 VA treatment record noted that the veteran was 
more depressed than usual, and he was encouraged to go to the 
VA Medical Center (MC) in Tuskegee, Alabama, for treatment.  
A January 1995 letter from the East Alabama Mental Health-
Mental Retardation Center noted that the veteran had been a 
client since March 1994 and that he was assessed with major 
depression, recurrent.  The veteran was hospitalized at the 
Tuskegee VAMC from April 1, 1995, to April 6, 1995, with a 
primary diagnosis of depression.  He was admitted after 
taking ten capsules of Doxepin and was transferred to 
psychiatry due to suicidal gesture.  It was noted that during 
the hospital stay he was trying to get high on Sinequan.  
After the institution of therapy, the veteran refused 
treatment and wanted to leave.  His discharge was irregular.

As regards the left knee claim, the service medical records 
from the veteran's first period of service reveal that his 
January 1974 entrance examination noted that clinical 
examination of the lower extremities was normal.  He 
complained twice of intermittent bilateral knee pain during 
that period of service, in August 1974 and in March 1977.  
The first record noted that the veteran gave a two-year 
history of intermittent knee pain, and he was assessed with 
non-specific joint pain.  The second record noted that both 
knees were objectively normal and assessed chondromalacia.  
His November 1977 discharge examination again noted that 
clinical examination of the lower extremities was normal.  

There is no evidence of record pertinent to the veteran's 
knees between his two periods of active duty.  The service 
medical records from the veteran's second period of service 
reveal that his May 1981 entrance examination noted that 
clinical examination of the lower extremities was normal.  
There is no significant complaint, treatment, or diagnosis 
referable to the left knee in the clinical records over this 
period.  His March 1990 discharge examination again noted 
that clinical examination of the lower extremities was 
normal.

During a June 1990 VA examination, the veteran reported 
"some burning sensation on the outer aspect of the left knee 
off and on."  He denied any injury to the knee.  Physical 
examination of the knee and X-rays were normal.  The examiner 
provided no left knee diagnosis.  An August 1993 VA 
outpatient record indicated that the veteran was assessed 
with a growth on the left knee, possibly a neuroma, and he 
complained of a recent burning sensation.  X-rays were again 
normal.  A November 1994 record also noted knee pain, and 
examination revealed a small lump just inferior to the 
patella that caused pain when compressed.

The Board has reviewed the evidence of record and finds that 
the veteran's claim for service connection for an acquired 
psychiatric disorder, including major depression, is not well 
grounded.  See Epps v. Gober, 126 F.3d at 1468-69.  He has 
brought forth evidence that he was assessed several years 
after service with major depression.  The records that note 
major depression do not provide any comment or opinion 
concerning the etiology for the cause of the depression or 
the etiology of any psychiatric disorder.  Significantly, he 
has not brought forth competent evidence of a nexus between 
the current psychiatric problems and service or his 
situational depression in service.

Likewise, the Board has reviewed the evidence of record and 
finds that the veteran's claim for service connection for a 
left knee disorder is not well grounded.  See Epps v. Gober, 
126 F.3d at 1468-69.  He has brought forth evidence that he 
was assessed after service with a lump on the left knee.  The 
records that note the left knee lump do not provide any 
comment or opinion concerning the etiology for the cause of 
the lump or the etiology of any other knee complaints.  
Significantly, he has not brought forth competent evidence of 
a nexus between the current knee complaints and service or 
his knee complaints in service.

Although the veteran has stated that he thinks that his 
current psychiatric problems and left knee complaints began 
in service, he is a lay person.  Therefore, he does not have 
the competence to make a medical diagnosis.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His own, unsupported opinion does 
not give rise to well-grounded claims.  He has not submitted 
well-grounded claims for service connection, and thus VA has 
no duty to assist him in the development of his claims.  See 
Epps v. Gober, 126 F.3d at 1468-69. 

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to claims which are 
determined to be not well grounded, it may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his applications.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in October 1995.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) aff'd, 126 F.3d 1464 (Fed. Cir. 
1997) (§ 5103(a) duty attaches only where there is an 
incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).

Additionally, the Board finds that its discussion above 
informs the veteran of the requirements for the completion of 
his application for the claims for service connection for an 
acquired psychiatric disorder, including depression, and a 
left knee disorder.


ORDER

A claim for service connection for an acquired psychiatric 
disorder, including major depression, is denied.  A claim for 
service connection for a left knee disorder is also denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

